Appeal from a judgment (denominated order) of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered July 29, 2008 in a habeas corpus proceeding. The judgment, inter alia, denied in part the petition.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus, alleging that he was being improperly detained on a violation of postrelease supervision that, according to petitioner, was erroneously imposed by the Department of Correctional Services (DOCS). Petitioner further alleged that County Court had improperly resentenced him to a period of postrelease supervision. Supreme Court granted the petition to the extent of vacating the violation warrant, but the court determined that petitioner had been validly resentenced by County Court. The court directed that petitioner be released from custody to postrelease supervision unless he was being held on an order issued pursuant to Mental Hygiene Law article 10. In fact, an order was in effect authorizing DOCS to retain custody of petitioner pending a probable cause hearing in a civil commitment proceeding pursuant to Mental Hygiene Law article 10, and petitioner did not move to vacate that order. Habeas corpus relief was thus not available to petitioner. Even in the event that Supreme Court erred in determining that petitioner was properly resentenced to a period of postrelease supervision, he would not be entitled to the relief sought, i.e., immediate release from custody, in view of the order pursuant to Mental Hygiene Law article 10 (see People ex rel. Hinton v Graham, 66 AD3d 1402 [2009], lv denied 13 NY3d 934 [2010]; People ex rel. Gloss v Costello, 309 AD2d 1160 [2003], lv denied 1 NY3d 504 [2003]). We therefore reverse the judgment and dismiss the petition. Present—Centra, J.P., Peradotto, Lindley, Pine and Gorski, JJ.